Title: [Diary entry: 25 May 1781]
From: Washington, George
To: 

25th. Breakfasted at Squire Cogswells—dined at Colo. Vandeburgs & reached head Quarters about Sunset where I found letters from Generls. Schuyler & Clinton, full of uncertain information respecting the enemys landing at Crown point & intention to penetrate on the Hudson & Mohawk Rivers. This uncertainty respects the number, not the fact—the latter seeming to be beyond a doubt. In consequence of this information I ordered the Companies of Vanscaicks Regiment at West point to hold themselves in readiness to Move at an hours warning.